STONE, J.
In Murdock v. Rousseau’s Adm’r, 32 Ala. 611, we construed section 1847 of the Code, and held that a failure to file a claim against an insolvent estate, within nine months after the declaration of insolvency, completely destroyed such claim as a legal demand against the estate. "We reluctantly feel constrained to adhere to that opinion, for the following reasons:
1. The imperative language of the statute;
2. The fact that the administrator is alone authorized to pay debts of the estate; that he alone is entitled to control and administer the assets; that the bar, when it attaches, is absolute, and certainly inquires that we should hold that it destroys the claim as ■ against the insolvent estate, and as against the administrator of such insolvent estate; the entire absence of legislation, authorizing any proceedings for the collection or payment of debts after the settlement of the insolvency; and the further fact, that such secondary or ulterior proceedings would not only be without legislative authority, but would be utterly repugnant to many provisions of our statutes.
3. The language which creates the bar in section 1847 of the Code is not less strong and emphatic than that employed in the statute of non-claim, which has always been held to operate a destruction of the liability.
4. "We are unwilling to unsettle our former decisions, in the absence of a clear conviction that we had fallen into error. — Thrash v. Sumwalt, 5 Ala. 13; The People v. White, 11 Ill. 341.
The principle above announced probably suggests the necessity or propriety of further legislation. The corrective is not with us.
Judgment of the probate court affirmed.